Citation Nr: 1644352	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  14-01 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received with respect to the claim for service connection for a liver disability.

2. Entitlement to service connection for a liver disability.

3. Entitlement to service connection for right inguinal hernia.

4. Entitlement to an effective date prior to June 18, 2012 for the grant of 10 percent disability rating for left shoulder tendinopathy.

5. Entitlement to an effective date prior to June 18, 2012 for the grant of 10 percent disability rating for right shoulder tendinopathy.

6. Entitlement to an effective date prior to June 18, 2012 for the grant of 10 percent disability rating for left knee osteochondritis dessicans and Osgood-Schlatter disease.

7. Entitlement to an effective date prior to June 18, 2012 for the grant of 10 percent disability rating for right knee patellar chondromalacia and patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified before the undersigned in a hearing in February 2016.  A hearing transcript is associated with the claims file.

The Board recognizes that the Veteran has filed notices of disagreement (NODs) with respect to rating decisions issued in September 2015, May 2016 and September 2016.  From a review of the electronic record it is apparent that the RO has acknowledged receipt of the NODs.  Accordingly, the Board will defer from ordering issuance of a statement of the case on those issues under Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), as it appears they are in the process of working those claims.

The issue of service connection for hernia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed October 2009 rating decision, the RO denied the claim of service connection for fatty liver; no new and material evidence was received within one year of that decision.

2. Additional evidence received since the RO's October 2009 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for a liver disability.

3. The evidence shows that the Veteran's liver disease began during service.

4. The record shows that the October 2009 and April 2010 denials of increased ratings for the shoulders and knees became final after a year from the mailing of the October 2009 decision and when the Veteran did not file a substantive appeal in response to the February 2012 Statement of the Case.

5. The Veteran's next claim for increased ratings for the shoulders and knees was received on June 18, 2012.






CONCLUSIONS OF LAW

1. The October 2009 RO denial of service connection for a fatty liver became final.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

2. New and material evidence has been received to reopen the previously denied claim for service connection for liver disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

3. The criteria for service connection for nonalcoholic steatohepatitis have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4. The criteria for an effective date prior to June 18, 2012 for the grant of 10 percent disability rating for left shoulder disability have not been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 3.159, 3.400, 20.201, 20.302, 20.1103 (2009, 2012, 2015).

5. The criteria for an effective date prior to June 18, 2012 for the grant of 10 percent disability rating for right shoulder disability have not been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 3.159, 3.400, 20.201, 20.302, 20.1103 (2009, 2012, 2015).

6. The criteria for an effective date prior to June 18, 2012 for the grant of 10 percent disability rating for left knee disability have not been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 3.159, 3.400, 20.201, 20.302, 20.1103 (2009, 2012, 2015).

7. The criteria for an effective date prior to June 18, 2012 for the grant of 10 percent disability rating for right knee disability have not been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 3.159, 3.400, 20.201, 20.302, 20.1103 (2009, 2012, 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  For the liver disability claim, the Board's decision grants benefits and the Veteran could not be prejudiced by any VCAA deficiency.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  The Court recognized that enactment of the VCAA does not affect matters on appeal when the questions are determined as a matter of law.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

In this case, the RO sent the Veteran a letter in April 2013 providing him notice in compliance with the VCAA and implementing laws.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter explained how effective dates are assigned.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. New and material evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued a rating decision in October 2009 denying the Veteran's claim of service connection for fatty liver.  The RO found no evidence showing that the Veteran had a liver disability, as opposed to mere laboratory readings.  The Veteran did not appeal the liver issue and no new evidence was received within one year of the rating decision.  Therefore, the October 2009 rating decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.104.

The evidence at the time of the last final October 2009 denial included service records, statements from the Veteran, and VA treatment records.  Service records showed a diagnosis of fatty liver in 2007.  As noted, the RO found that the evidence only showed laboratory findings, not a current underlying liver disability.  Since the last final denial, VA obtained new treatment records and the Veteran provided testimony at the Board hearing.  The new treatment records show diagnosis of Nonalcoholic Steotohepatitis (NASH).  This new evidence shows a currently diagnosed liver disease, which was an unestablished fact in the prior rating decision.  In light of the foregoing, the Board finds that new and material evidence has been received, and the claim for service connection for a liver disability is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).

III. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the Veteran's statements credible; he has been detailed and generally consistent.

The Board reviewed the evidence and finds that the criteria for service connection for nonalcoholic steatohepatitis (NASH) have been met.  See 38 C.F.R. § 3.303.  The evidence shows diagnosis of fatty liver in service and current liver disease.  The Veteran's service medical records show diagnosis of fatty liver in July and August 2007.  VA treating providers in October 2014 and July 2015 diagnosed NASH, or nonalcoholic fatty liver disease.  During the Board hearing, the Veteran testified that he was being monitored and treated for fatty liver disease and had been since service.  With a currently diagnosed disease, similar diagnosis in service, and report of continuous treatment, the Board finds that the Veteran's current NASH began in service.  Service connection for nonalcoholic steatohepatitis is warranted.  See 38 C.F.R. § 3.303.

IV. Earlier Effective Dates

The Veteran asserts that he is entitled to an effective date prior to June 18, 2012 for the grant of 10 percent disability ratings for his left and right shoulder and left and right knee disabilities.  He contends that had he been afforded a VA examination at the time of his prior claims, he would have been awarded the 10 percent ratings.  See  Board hearing.

Generally, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increased rating, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An exception to this rule applies if an increase in disability occurred within one year prior to date of receipt of the claim; in which case, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); 38 C.F.R. 3.400(o)(1)(2); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC12-98 (1998).

A decision of an agency of original jurisdiction shall be final and binding on all field offices of VA as to conclusions based on the evidence on file at the time.  38 C.F.R. §§ 3.104, 20.1103.  An appeal must be filed by a claimant or claimant's representative within one year of the date of mailing of the rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302 , 20.1103.  A substantive appeal must be filed within 60 days from the date of mailing the Statement of the Case or within the remainder of the one-year period from the date of mailing of the rating decision.  Id.  

A notice of disagreement is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201 (2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

As will be explained below, the criteria for effective dates prior to June 18, 2012 for the grant of 10 percent ratings for left and right shoulder and left and right knee disabilities have not been met.  See 38 C.F.R. § 3.400.  

Service connection for the knee and shoulder disabilities was granted and the RO set non-compensable disability ratings in an October 2009 rating decision.  Afterward, the Veteran brought a claim for increase in January 2010.  The January 2010 claim requests increased ratings; it does not express disagreement with the October 2009 decision as to be construed as a Notice of Disagreement.  See 38 C.F.R. § 20.201 (2009).  The RO denied increased ratings in an April 2010 rating decision.  The Veteran appealed that denial and the RO issued a Statement of the Case on those issues in February 2012.  The Veteran did not file a substantive appeal within 60 days of the Statement of the Case (SOC).  Therefore, his appeal was not perfected and the prior rating decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran asserts that he should have been given a VA examination instead of the RO's reliance on his in-service evaluations.  He points to a December 2009 statement where he wrote VA to inform them that he had not been given an examination.  See Board hearing.  Indeed, the claims file shows such correspondence, but in it, the Veteran does not express disagreement with the October 2009 rating decision.  The Veteran demonstrated that he understood what was necessary to initiate an appeal, because he filed a Notice of Disagreement with the decisions of other claims in January 2010.  Even if the Board was to liberally construe the December 2009 statement as a Notice of Disagreement, that appeal would have been addressed by the February 2012 statement of the case.  Such appeal would have ended and the rating decision finalized when the Veteran did not file a substantive appeal within 60 days of mailing of the 2012 SOC.  See 38 U.S.C.A. § 7105.

VA received a claim for increased ratings on June 18, 2012.  Following that claim, the RO granted the 10 percent ratings and the Veteran initiated this appeal.  The record does not show any formal or informal communication that could be construed as a claim for an increased rating between the time of the February 2012 SOC and the June 2012 claim.  See 38 C.F.R. §§ 3.1(p), 3.155(a), 3.157(b) (2012).  Therefore, the appropriate date of claim for the current appeal is June 18, 2012.

The above notwithstanding, the Veteran could be awarded an earlier effective date if within the year before his claim, the evidence shows a factually ascertainable date upon which his disabilities worsened.  See 38 C.F.R. 3.400(o)(1)(2).  The Veteran asserts that his disabilities were the same severity since discharge from service.  See Board hearing.  As such, the record does not suggest that the Veteran's disabilities underwent an increase within a year of his June 2012 claim.  If the level of severity of his disabilities was the same more than a year prior to his June 2012 claim, the appropriate effective date is the date of claim.  See 38 C.F.R. 3.400(o)(1)(2).  Therefore, the proper effective date for the Veteran's 10 percent disability ratings is June 18, 2012, the date of claim.  See 38 C.F.R. § 3.400.  


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for a liver disability is granted.

Service connection for nonalcoholic steatohepatitis is granted.

An effective date prior to June 18, 2012 for the grant of a 10 percent disability rating for the left shoulder is denied.

An effective date prior to June 18, 2012 for the grant of a 10 percent disability rating for the right shoulder is denied.

An effective date prior to June 18, 2012 for the grant of a 10 percent disability rating for the left knee is denied.

An effective date prior to June 18, 2012 for the grant of a 10 percent disability rating for the right knee is denied.


REMAND

Additional development is required with respect to the Veteran's hernia claim.  During the Board hearing, the Veteran reported that he was diagnosed with an inguinal hernia by two doctors.  He noted that a CT scan was negative for the hernia because it could not be seen when he laid down.  He also reported that he experienced pain in his back during service, which he now attributes to the hernia but did not understand it as such at the time.  See Board hearing.  A January 2008 service treatment record lists pmh hernia.  The November 2010 CT scan report notes that there was no etiology to explain the right groin pain and there was no inguinal hernia.  Similarly, during a general medical examination in July 2012, the examiner marked no masses, hernias, or muscle wall abnormality and did not mark inguinal hernias when listing the Veteran's ailments.  An examination should be provided to determine if the Veteran currently has an inguinal hernia.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records. 

2. Request that the Veteran complete a medical release for any pertinent non-VA treatment records.

3. Then, schedule the Veteran for an examination for his hernia claim and forward the claims file to the examiner to address the following:

a. Does the Veteran have a hernia currently or at any time during the appeal period (since June 2002)?

b. If so, is it at least as likely as not that a current hernia disability had its onset during active duty, from June 2004 to September 2009 or is otherwise related to such active service?  

The examiner should consider all relevant evidence, including the Veteran's report that he was diagnosed with an inguinal hernia by two doctors, the service records noting pmh hernia, the November 2010 CT, and the July 2012 examiner's findings.  The examiner should provide a comprehensive rationale for any opinion offered.  

If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

3. If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


